Citation Nr: 0710666	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2001 rating decision rendered by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran failed to appear for a Board hearing that was 
scheduled to be held in May 2005.  The veteran offered no 
explanation as to why he failed to appear and he made no 
request for another hearing.  Therefore, the Board considered 
the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) 
(2006) (providing that failure to appear for a scheduled 
hearing to be treated as a withdrawal of the request).

In July 2005, the Board remanded this case for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate consideration.   


FINDING OF FACT

The veteran's service-connected disabilities render him so 
helpless as to require the regular aid and attendance of 
another person. 


CONCLUSION OF LAW

The criteria for special monthly compensation benefits based 
on the need for regular aid and attendance of another person 
have been met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. 
§§ 3.350(b), 3.352(a) (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for special 
monthly compensation.  Therefore, no further development with 
respect to the matter decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005) or 38 C.F.R. 
§ 3.159 (2006).  Although the veteran has not been provided 
notice with respect to the effective-date element of his 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that the originating agency will have 
the opportunity to provide the veteran with notice concerning 
the effective-date element of the claim before it assigns the 
effective date for special monthly compensation at the aid 
and attendance rate.  

Special monthly compensation at the aid and attendance rate 
is payable when the veteran, due to service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet or one hand and one foot, or is blind in both 
eyes, or is permanently bedridden or so helpless as to be in 
need of regular aid and attendance. 38 U.S.C.A. § 1114(l) 
(West 2002); 38 C.F.R. § 3.350(b) (2006).

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without aid; inability 
of the claimant to feed himself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  "Bedridden" will be a proper 
basis for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (2006).

The veteran has both service-connected and nonservice-
connected disabilities that contribute to his considerable 
impairment.  The veteran is currently service-connected for 
degenerative disc disease, severe arthritis, stenosis and 
facet joint arthropathy of the lumber spine, rated as 60 
percent disabling, and residuals of left (minor) shoulder 
injury, rated as 20 percent disabling.  Other disabilities 
contributing to his impairment for which service connection 
has not been established include degenerative arthritic 
disease of the thoracic and cervical spine and knees, 
coronary artery disease, and blindness of the left eye.  

In a September 2005 VA examination report, Dr. J.B. opined 
that the veteran was totally disabled by his "medical 
conditions."  Dr. J.B. noted that the veteran required full 
time assistance and help with his activities of daily living 
because of his severe arthritis, back pain, and severe 
coronary artery disease.  

In VA reports dated in April and August 2006, Dr. P.V. 
maintained that it was quite clear from Dr. J.B.'s detailed 
evaluation that the veteran's service-connected disabilities, 
primarily severe degenerative disc disease of the lumbar 
spine complicated by severe spinal stenosis as well as frozen 
left shoulder disorder, were the dominant factors 
contributing to the veteran's inability to perform his 
activities of daily living.  As for why the veteran could not 
simply use his dominant right upper extremity arm and hand to 
perform most of his activities of daily living, Dr. P.V. 
explained that the problem was that the function of the 
dominant right arm could not be viewed completely in 
isolation when it was one component of a total body with 
extremely severe musculoskeletal impairments that included a 
left frozen shoulder and minimal functional movement of the 
lumbar spine.  Dr. P.V. indicated that nearly all functions 
related to activities of daily living required the use of the 
other upper extremity, namely the left upper arm for postural 
stabilization, for getting in and out of the chair, and even 
for getting into bed.  Dr. P.V. noted that the left upper 
extremity was also critical in holding a plate of food while 
the individual used a fork or spoon with the other hand.  Dr. 
P.V. maintained that even toileting functions necessitated 
multiple integrative motions, which required postural 
stabilization, flexion of the knees and lower spine to 
perform effective wiping of the perianal area following 
defecation with the dominant right arm.  Dr. P.V. concluded 
that based on these considerations, it was more likely than 
not that the veteran's service-connected disabilities alone 
were sufficient to severely limit his ability to perform many 
of the functions related to his activities of daily living.  

The medical opinions of Dr. J.B. and Dr. P.V. show that the 
veteran's service-connected disabilities are so disabling as 
to render him severely limited in his ability to perform the 
activities of daily living without care or assistance of 
another person on a regular basis.  The physicians' opinions 
are based on a review of the claims file and examination of 
the veteran, and supported by a rationale.  Moreover, the 
physicians' opinions are not countered by any other medical 
opinion evidence and are found to be persuasive when 
considered with the rest of the medical evidence of record.  
Therefore, the Board concludes that the veteran has met the 
criteria for an award of special monthly compensation 
benefits based on a need for regular aid and attendance of 
another person.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


